                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    SunTrust Bank,                                    Case No. 18-cv-02844 (SRN)

                Appellant – Creditor,

    v.
                                                     MEMORANDUM OPINION
    Katelyn Marie Hamlin; Karla Kay Olson;               AND ORDER
    and Bradley Thomas Olson,

                Appellee – Debtors.


Bradley J. Halberstadt, Stewart, Zlimen & Jungers, Ltd., 2860 Patton Road, Roseville, MN
55113 for Appellant-Creditor.

Wesley W. Scott, Kain & Scott, 13 South Seventh Avenue, St. Cloud, MN 56301, for
Appellee-Debtors Karla Kay Olson and Bradley Thomas Olson. 1


SUSAN RICHARD NELSON, United States District Judge

         SunTrust Bank (hereinafter “SunTrust”) is appealing the Bankruptcy Court’s

September 20, 2018 Order (hereinafter “the Order”) denying its motion to lift the

automatic bankruptcy stay as to a secured lien SunTrust holds on a 2015 Honda CRV

owned by Katelyn Marie Hamlin (and which Karla Kay Olson and Bradley Thomas

Olson, the Debtors in the underlying bankruptcy proceeding, are co-debtors).

         By way of background, in the proceeding below, SunTrust contended that it was

entitled to relief from the automatic stay under 11 U.S.C. § 362(d)(1) and 11 U.S.C. §


1
       Katelyn Marie Hamlin, who is the key party in this appeal from the Bankruptcy
Court, did not file an appearance and is not represented by counsel. Based on the record,
it appears that Hamlin is the Olsons’s adult daughter.
1301(c)(2), because Hamlin had substantial arrearage on her car payments, and the

Olsons’s Chapter 13 plan “failed . . . to provide for full payment of this indebtedness.”

(SunTrust Br. [Doc. No. 8] at 7.) This unaccounted-for arrearage was particularly

problematic, SunTrust argued, because the balance due under the contract was greater

than the current value of Hamlin’s vehicle. (Id. at 5.) Therefore, SunTrust asserted, the

automatic stay needed to be lifted so that it could foreclose on this asset and thereby

protect its secured property interest. See 11 U.S.C. § 362(d)(1) (allowing a bankruptcy

court to “terminate, annul, modify, or condition” an automatic stay “for cause, including

the lack of adequate protection of an interest in property of such party in interest”); 11

U.S.C. § 1301(c)(2) (requiring a bankruptcy court to lift a stay on actions taken against a

co-debtor “to the extent that the plan filed by the debtor proposes not to pay such a

claim”).

       Hamlin (proceeding pro se) timely responded to SunTrust’s motion by stating that

the only reason she stopped making payments on the car loan was that SunTrust

prevented her from paying online and told her that she no longer had an account with the

company. (See Aug. 10, 2018 Hamlin Letter [Doc. No. 10].) However, Hamlin did not

dispute her delinquency, and noted that she was “willing to work with the company

moving forward.” (Id.)

       Shortly thereafter, on September 17, 2018, the Bankruptcy Court conducted a

telephonic motion hearing with SunTrust’s counsel and Hamlin. At this hearing,

SunTrust’s counsel corroborated Hamlin’s assertion that SunTrust was not sending her

bills, or allowing her to access her online account (because of the automatic stay on all

                                              2
debts co-owned by the Olsons), but then asserted that it was Hamlin’s responsibility (as a

“non-filer,” but co-debtor) to “make voluntary payments by sending them into the same

place as [she] did before.” (Sept. 17, 2018 Hr’g Tr. [Doc. No. 10] at 10-11.) To this,

Hamlin again noted that she had “solely” made payments online, and that she did not

know how much she owed. (Id.) In response to this exchange, the Bankruptcy Court

reasoned that, although SunTrust was “legally right” about its entitlement to immediately

collect on the car loan, SunTrust was “practically . . . put[ting] [Hamlin] in an impossible

position.” (Id. at 11.) Accordingly, the Bankruptcy Court denied SunTrust’s motion for

relief from the automatic stay, and further ordered SunTrust to “commence sending

statements” to Hamlin and to “negotiate a cure of the outstanding arrears over a

reasonable period of time.” (Sept. 20, 2018 Order [Doc. No. 10]; accord Hr’g Tr. at 12-

13.) The Order also noted that, “if the parties are unable to negotiate a cure of the

outstanding arrears over a reasonable period of time, SunTrust may file another motion

with respect to” Hamlin’s vehicle. (Id.)

       Following this Order, it appears that SunTrust did not try to comply with the

Bankruptcy Court’s well-reasoned compromise, and instead appealed the Bankruptcy

Court’s denial of its request for a stay to this Court. This was so, SunTrust suggested in

its brief, because the automatic stay purportedly “prohibits” it from “sending monthly

statements to collect the debt” and/or “attempting to negotiate a cure of the existing

arrears” – “both actions ironically required by the Order.” (SunTrust Br. at 15.)

       The Court rejects SunTrust’s argument, and remands this case back to the

Bankruptcy Court to give SunTrust an opportunity to comply with the Bankruptcy

                                              3
Court’s original order, for two reasons. First, as an initial matter, it is not clear that this

Court even has jurisdiction over the Order. Federal district courts only have jurisdiction

“from final judgments, orders, and decrees” of bankruptcy courts, unless the appeal is

certified as an interlocutory appeal. 28 U.S.C. § 158(a). Although it is true that, in the

usual course of business, an order denying relief from the automatic stay is a final order,

see, e.g., In re Apex Oil Co., 884 F.2d 343, 347 (8th Cir. 1989), a close inspection of this

Order (along with the accompanying transcript) suggests that the Bankruptcy Court was

merely deferring SunTrust’s request for relief from a stay, to give the parties time to

negotiate a settlement, rather than outright denying SunTrust’s motion. Cf. In re Atlas,

210 F.3d 1305, 1308 (11th Cir. 2000) (“[A] bankruptcy court’s order is not final for

purposes of appellate jurisdiction where the bankruptcy court finds liability for violation

of the automatic stay, but defers assessment of damages.”). Indeed, the Order specifically

contemplated SunTrust filing another motion requesting relief from the automatic stay if

the proposed compromise did not yield fruit. (See also Hr’g Tr. at 13 (“I will leave it to

you to try to work out something and if you can’t then maybe you can come back and ask

again.”).)

       Second, even if the Bankruptcy Court’s decision was final for jurisdictional

purposes, the Court would nonetheless affirm the Bankruptcy Court’s decision on the

merits. This Court reviews a denial of a request for relief from the automatic stay for

clear error as to factual judgments, and de novo as to legal judgments. See In re Apex, 884

F.2d at 348. The Court finds no reversible error here. In crafting the aforementioned

compromise, the Bankruptcy Court recognized the equities on both sides and “modified”

                                                4
the automatic stay accordingly. See 11 U.S.C. § 362(d)(1) (allowing a bankruptcy court

to “terminate, annul, modify, or condition” an automatic stay “for cause, including the

lack of adequate protection of an interest in property of such party in interest”).

Moreover, the Bankruptcy Court in no way suggested that it would indefinitely bar

SunTrust from receiving the mandatory relief it is undoubtedly entitled to under 11

U.S.C. § 1301(c)(2). (See SunTrust Br. at 14.) Rather, the Bankruptcy Court merely

required that the parties first attempt to resolve this dispute internally, before the Court

would lift the automatic stay (and thereby subject Hamlin’s vehicle to immediate

foreclosure). See generally 11 U.S.C. § 105(a) (granting the bankruptcy court broad

equitable powers in enforcing the Bankruptcy Code).

       Finally, although the Court takes SunTrust’s point that it does not wish to run

afoul of the automatic stay by reaching out to Hamlin (see SunTrust Br. at 15), the Court

is hard-pressed to imagine how such outreach could constitute a violation of the

automatic stay when the Bankruptcy Court explicitly ordered it to take such actions.

Indeed, by failing to adhere to a court order, SunTrust risks incurring a different kind of

sanction. See In re Steward, 828 F.3d 672, 686 (8th Cir. 2016) (describing the bankruptcy

court’s “civil contempt power” to ensure “compliance with court orders”). 2

       As such, based on the submissions and the entire file and proceedings herein, IT

IS HEREBY ORDERED that the Bankruptcy Court’s September 20, 2018 Order is



2
       To the extent SunTrust wishes to be on all fours with respect to settlement
negotiations with Hamlin, perhaps the more prudent course is for SunTrust to secure
explicit approval from the Bankruptcy Court for any particular action it wishes to take.
                                               5
AFFIRMED. SunTrust shall promptly comply with the Bankruptcy Court’s Order on

remand, and bring any further motions requesting relief from the automatic stay in the

manner contemplated by that Order.

Dated: January 24, 2019                          /s/ Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge




                                            6
